Exhibit 10.1 BIOMETRIC INVESTORS, L.L.C. 5111 Maryland Way, Suite 201 Brentwood, TN 37027 January 22, 2008 VIA FACSIMILE (407) 240-1431 Sequiam Corporation 300 Sunport Lane Orlando, Florida 32809 Attn: Mark L. Mroczkowski Re: Demand For Payment of Interest Dear Mr. Mroczkowski: Reference is made to that certain Agreement (the “Agreement”), dated March 30, 2007, by and between Biometrics Investors, L.L.C. (“BIL”) and Sequiam Corporation (“SQUM”) pursuant to which certain Term Notes were issued to BIL from SQUM (the “Notes”).Pursuant to Section 3 of the Agreement, interest has accrued on the Notes and is and has been due and payable.Demand is hereby made for immediate payment in full of all accrued and unpaid interest thereon to date. Sincerely, BIOMETRIC INVESTORS, L.L.C. By:/s/ Robert Hoyt Name: Robert Hoyt Title:Manager Cc: Randolph Fields, Esq. (407) 650-8427 Robert F. Charron (212) 931-8704
